Title: To Thomas Jefferson from George Jefferson, 16 September 1806
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 16th. Septr. 1806
                        
                        At the instance of Mr. Randolph I yesterday forwarded to you a box of wax Candles by John Conners waggon, to
                            be left at Mr. Higginbothams. 
                  I am Dear Sir Yr. Mt. humble servt.
                        
                            Geo. Jefferson
                            
                        
                        
                            37 lb. @ $23.12
                        
                    